In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
 NO. 09-07-126 CR

NO. 09-07-127 CR

______________________

 
ANTONIO ESTRADA, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court

Montgomery County, Texas

Trial Cause Nos. 06-01-00540-CR and 06-04-03650-CR 




MEMORANDUM OPINION

	We have before the Court two appeals by Antonio Estrada, Jr., from sentences
pronounced November 14, 2006.  The notices of appeal were filed with the trial court on
February 27, 2007, more than thirty days from the date of sentencing.  We notified the parties
that the notices of appeal did not appear to have been timely filed.  The response filed by the
appellant contends the time for filing the notice of appeal begins when the judgment is
signed.  
	The Court finds the notices of appeal were not timely filed.  Tex. R. App. P. 26.2.  No
extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear
that appellant obtained out-of-time appeals from the Court of Criminal Appeals.  The Court
finds it is without jurisdiction to entertain these appeals.  Accordingly, the appeals are
dismissed for want of jurisdiction.
	APPEALS DISMISSED.

								____________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered March 28, 2007
Do Not Publish 
Before McKeithen, C.J., Gaultney and Kreger, J.J.